DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 25, 26, 28-32, 34-38 & 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Silvera et al. (US 20110276335 hereinafter, Silvera ‘335) in combination with Tablan et al. (US 10,963,497 B1 hereinafter, Tablan ‘497).
Regarding claim 31; Silvera ‘335 discloses a system (Fig. 2, Voice-Enabled Media Content Selection System)
for detecting an under-locatable media content item (i.e. A system is provided for enabling voice-enabled selection and execution for playback of media files stored on a media content playback device. See Abstract and Paragraph 0047);
comprising: 
one or more processors (Fig. 4, Step 401-403)
adapted to: retrieve, from a database, a name entity associated with a media content item (i.e. A system enabling voice-enabled selection and execution for playback of media files stored on a media content playback device has at least one list of grammar sets used for speech recognition by the speech recognition module, the names identifying one or more media content selections currently stored and available for playback on the media content playback device. Paragraph 0011) 
the name entity having a name entity text (i.e. Device 100 may have media location and access services 104 provided thereto that are adapted to locate any stored media and provide indication of the stored media on display device 101 for user manipulation. In one instance, stored media selections may be searched for on device 100 by inputting a text query comprising the file name of a desired entry. Paragraph 0030);
that the name entity is under-locatable by a machine voice-driven retrieval of a playback command utterance commanding playback of the media content item (i.e. If at step 402, the speech recognition module cannot recognize the spoken file name, then the system generates a system error message, which may be in some embodiments, an audio response informing the user of the problem at step 407. The message may be a generic recording played when an error occurs like " Your selection is not recognized" "Please repeat selection now, or verify its existence". Paragraph 0047).
Silvera ‘335 does not expressly disclose the limitations as expressed below. 
Tablan ‘497 discloses and determine, based on a name entity classification tag associated with the name entity (i.e. The server(s) 120 may then process (138) the text with the classifier to determine a query type corresponding to the text. Using the determined query type, the system may identify (140) a particular entity-text identifying model (also called a “tagger” or “entity tagger”) trained for that query type from among a plurality of trained models. Column 3, line 52 thru Column 4, line 17); 
the classification tag being based on the name entity text (i.e. The server(s) 120 may then process (138) the text with the classifier to determine a query type corresponding to the text. Column 3, line 52 thru Column 4, line 17 and Column 20, lines 39-57);
Silvera ‘335 and Tablan ‘497 are combinable because they are from same field of endeavor of speech systems (Tablan ‘497 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Silvera ‘335 by adding the limitations as taught by Tablan ‘497. The motivation for doing so would have been because advantageous to improve human-computer interactions. Therefore, it would have been obvious to combine Silvera ‘335 with Tablan ‘497 to obtain the invention as specified.

Regarding claims 25 & 37; Claims 25 & 37 contain substantially the same subject matter as claim 31. Therefore, claims 25 & 37 are rejected on the same grounds as claim 31. However, Claim 37 further discloses a non-transitory computer-readable medium having stored thereon sequences of instructions, the sequences of instructions including instructions which when executed by a computer system causes the computer system to perform the method. Tablan ‘497 discloses at Column 21, lines 21-30.  Computer instructions for operating each device (110/120) and its various components may be executed by the respective device's controller(s)/processor(s) (804/904), using the memory (806/906) as temporary “working” storage at runtime. A device's computer instructions may be stored in a non-transitory manner in non-volatile memory (806/906), storage (808/908), or an external device(s).

Regarding claim 32; Silvera ‘335 does not expressly disclose the limitations as expressed below. 
Tablan ‘497 discloses wherein the one or more processors further adapted to: tag the name entity with the name entity classification tag (i.e. The server(s) 120 may then process (138) the text with the classifier to determine a query type corresponding to the text. Using the determined query type, the system may identify (140) a particular entity-text identifying model (also called a “tagger” or “entity tagger”) trained for that query type from among a plurality of trained models. Column 3, line 52 thru Column 4, line 17); 
Silvera ‘335 and Tablan ‘497 are combinable because they are from same field of endeavor of speech systems (Tablan ‘497 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Silvera ‘335 by adding the limitations as taught by Tablan ‘497. The motivation for doing so would have been because advantageous to improve human-computer interactions. Therefore, it would have been obvious to combine Silvera ‘335 with Tablan ‘497 to obtain the invention as specified.

Regarding claims 26 & 38; Claims 26 & 38 contain substantially the same subject matter as claim 32. Therefore, claims 26 & 38 are rejected on the same grounds as claim 32.

Regarding claim 34; Tablan ‘497 discloses wherein the tagging is based on the name entity text including one of: a neologism; an abbreviation; an acronym; a number; a date; a time; a removal of a space; a vocable; a non-replacement symbol; an orthographically similar replacement symbol; a semantically similar replacement symbol; an expressive spelling; an alternative spelling; a homophone; a pun; a portmanteau; and a proper noun (i.e. Each grammar model 276 includes the names of entities (i.e., nouns) commonly found in speech about the particular domain Column 10, lines 15-26)

Regarding claims 28 & 40; Claims 28 & 40 contain substantially the same subject matter as claim 34. Therefore, claims 28 & 40 are rejected on the same grounds as claim 34.

Regarding claim 35; Silvera ‘335 discloses wherein the one or more processors further operable to: retrieve, from the database, another name entity associated with another media content item, wherein data generated from playbacks of the another media content item indicate that the another media content item is under-locatable (i.e. At step 401, the user verbalizes the name of the media selection that he or she wishes to playback. At step 402, the speech recognition module attempts to recognize the spoken name. If recognition is successful at step 402, then at step 403, the system retrieves the media content and executes the content for playback. Paragraph 0046)
and determine that the another name entity is not tagged with a name entity classification tag and, based thereon, determining that the another media content item is locatable (i.e. If at step 402, the speech recognition module cannot recognize the spoken file name, then the system generates a system error message, which may be in some embodiments, an audio response informing the user of the problem at step 407. Paragraph 0047).

Regarding claims 29 & 41; Claims 29 & 41 contain substantially the same subject matter as claim 35. Therefore, claims 29 & 41 are rejected on the same grounds as claim 35.

Regarding claim 36; Silvera ‘335 discloses wherein the data is based on a number of playbacks of the media content item triggered by a machine voice-driven retrieval of a playback command utterance (i.e. A system is provided for enabling voice-enabled selection and execution for playback of media files stored on a media content playback device. The system includes a voice input circuitry and speech recognition module for enabling voice input recognizable on the device as one or more voice commands for task performance. See Abstract).

Regarding claims 30 & 42; Claims 30 & 42 contain substantially the same subject matter as claim 36. Therefore, claims 30 & 42 are rejected on the same grounds as claim 36.

4.	Claims 27, 33 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Silvera ‘335 and Tablan ‘497 and further in view of Cath et al. (US 20130179170 A1 hereinafter, Cath ‘170).
Regarding claim 33; Silvera ‘335 does not expressly disclose the limitations as expressed below. 
Cath ‘170 discloses wherein the tagging is based on a crowd-sourced pronunciation alias for the name entity (i.e. Crowd sourcing techniques can be used to collect corrections to mispronunciations of words or phrases in text-to-speech applications and aggregate them in a central corpus. 
Situations may be identified by comparing the suggested pronunciations 204 with the original pronunciations 206 in the pronunciation corrections 116 and tagging those with substantial differences for further analysis by administrative personnel, for example. See “TITLE” and Paragraphs 0004, 0042-0043).
Silvera ‘335 and Cath ‘170 are combinable because they are from same field of endeavor of speech systems (Cath ‘170 at “Background”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Silvera ‘335 by adding the limitations as taught by Cath ‘170. The motivation for doing so would have been because advantageous for a user to better determine the correct pronunciation of a word or phrase in order to carry out the user’s intentions. Therefore, it would have been obvious to combine Silvera ‘335 with Cath ‘170 to obtain the invention as specified.

Regarding claims 27 & 39; Claims 27 & 39 contain substantially the same subject matter as claim 33. Therefore, claims 27 & 39 are rejected on the same grounds as claim 33.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677